United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Matt Housh, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1832
Issued: August 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 4, 2011 appellant filed a timely appeal from the July 15, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision, which found that she failed to
establish that she sustained an injury as alleged. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
1
2

5 U.S.C. § 8101 et seq.

Appellant requested oral argument before the Board. The Board has duly considered the matter and finds that
the request should be denied. Pursuant to section 501.5(a) of the Board’s regulations, oral argument may be held at
the discretion of the Board. 20 C.F.R. § 501.5(a). The Board finds that oral argument in this appeal would delay
issuance of a decision and not serve a useful purpose. Furthermore, the appeal can adequately be addressed in a
decision based on the case record submitted. For these reasons, oral argument is denied.

FACTUAL HISTORY
On February 3, 2011 appellant, then a 51-year-old automation clerk, filed a traumatic
injury claim alleging that on January 31, 2011 she sustained injuries to her lower back and upper
right arm and shoulder since being assigned the automation job. She stopped work on
February 4, 2011. The employing establishment controverted the claim and alleged that
appellant did not notify it until seven days after the incident. In a February 4, 2011 letter, Julie
Lukens, a health and resource management specialist with the employing establishment
controverted the claim.
By letter dated February 9, 2011, OWCP informed appellant of the evidence needed to
support her claim and requested additional evidence within 30 days.
OWCP subsequently received a February 4, 2011 statement from appellant, who was
assigned to a job in automation upon returning to work at the beginning of the year. This new
position required appellant to engage in more repetitive movement than she was used to over the
previous 15 years. On Friday morning, January 28, 2011, she injured her back. Appellant did
not believe that it was a particular event that triggered her condition, but rather it was the
“physical working of bending sweeping that was aggravated over the course of time.…” She
informed Barry Turley, her supervisor, and requested a “less paced machine.” Appellant
explained that she felt more stress in her back and shoulders while working and noted that certain
machines did not run as fast. She noted that Mr. Turley accommodated her. When she arrived at
work on Thursday, February 3, 2011, appellant was placed on delivery bar code sorter (DBCS)
number one. She noticed that a casual employee was working on number 14, and asked if she
could switch because of her back. Appellant’s supervisor denied her request and inquired about
her back. She was sent to the office to fill out paperwork.
In a letter dated February 16, 2011, Matthew Reed, an automation supervisor
controverted the claim. In a statement, Michale Redman, a supervisor, addressed the morning of
February 2, 2011. A statement from Mr. Turley was also received. They denied being aware
that appellant had a back injury on the job. In a February 11, 2011 letter, Ms. Lukens also noted
that appellant’s claim appeared to be more of an occupational disease claim.
In a February 18, 2011 response, appellant stated that she initially thought that she pulled
a muscle when she first sustained her injury. She believed her condition was both a traumatic
injury and an occupational disease.
OWCP received reports from Dr. David L. Jackson, a treating Board-certified physiatrist.
On September 27, 2010 Dr. Jackson advised that appellant was seen for chronic skin ulceration
related to allergic reactions at work and that she could not return to work. In a February 1, 2011
report, he treated her for chronic skin ulcerations. Dr. Jackson explained that appellant had to
return to work in January 2011 and since that time, her eruptions had recurred. He advised that
she had increasing lower back and right arm pain. Dr. Jackson diagnosed chronic allergic
reactions with subsequent skin ulcerations to lower extremities, chronic low back pain with
possible degenerative spinal abnormalities and right shoulder pain with evidence of right rotator
cuff impingement. He recommended that appellant stop work secondary to her chronic allergies
and skin eruptions and seek an orthopedic consultation for her right rotator cuff and obtain a

2

magnetic resonance imaging (MRI) scan of the lumbar spine to rule out any type of degenerative
changes. In a February 14, 2011 treatment note, Dr. Jackson indicated that she had right
shoulder and low back pain. He diagnosed skin eruptions, right shoulder impingement, low back
pain and sleep apnea.
A February 23, 2011 MRI scan of the lumbar spine, read by Dr. Dennis Whaley, a
Board-certified diagnostic radiologist, revealed degenerative changes at L5-S1. There was a
broad-based posterior disc bulge which was more prominent on the left, bilateral facet
arthropathy and mild bilateral neural foraminal narrowing. It also revealed that above the L5-S1
level the study was negative.
On February 28, 2011 Dr. Jackson indicated that appellant had low back pain and right
shoulder pain due to working on a machine at work. On March 28, 2011 he diagnosed low back
pain
By decision dated May 4, 2011, OWCP denied appellant’s claim. It found that the
claimed occupational activities occurred, but found that the medical evidence did not establish
causal relations.
On May 15, 2011 appellant requested reconsideration. In a May 10, 2011 report,
Dr. Jackson noted that she presented earlier in the year with complaints of back and shoulder
pain related to work activities. Appellant had been doing lifting at work with increased low back
and right shoulder pain. On examination, Dr. Jackson noted that muscle tightness and loss of
mobility in the lower spine and findings consistent with rotator cuff impingement of the right
shoulder and evidence of degenerative changes in the lumbar spine appear to have been
aggravated by her work conditions. He opined that appellant had severe lower back and right
shoulder pain related to work activities and advised that she could “not return to work at this
time.”
In a letter dated June 8, 2011, Ms. Lukens noted that appellant had not worked from
April 19 to December 31, 2010. She stated that appellant could not pinpoint an exact date for a
traumatic incident and had only worked from January 3 through February 3, 2011.
In a June 13, 2011 report, Dr. Jackson noted that on February 1, 2011 appellant had
complaint of low back and right shoulder pain. Appellant gave a history of returning to work on
January 1, 2011 after being off work for the previous eight months. Dr. Jackson related that she
was placed on “machines” that required lifting and loading mail that weighed up to 70 pounds.
Appellant had to lift it, twist and place it into the machine. While working on these machines,
she developed acute onset of lower back pain and right shoulder pain which only worsened and
was aggravated by sweeping the mail out of the machine. When Dr. Jackson saw appellant on
February 1, 2011 he diagnosed right rotator cuff tendinitis secondary to impingement and
overuse from work activity as described above. He indicated that she had low back pain with
diagnostic tests revealing evidence of an L5-S1 bulging disc with degenerative discs at multiple
levels. Dr. Jackson opined that appellant’s low back pain was related to the bulging disc that
was inflamed and created this discomfort secondary to the activities at work with lifting and
twisting while loading the machines. He also indicated that he “assumed that her right rotator
cuff tend[i]nitis was caused by the activity at work which required her to do lifting and twisting

3

which resulted in injury to her right rotator cuff tendon.” Dr. Jackson recommended an
orthopedic evaluation. He opined that appellant had an “L5-S1 bulging disc causing low back
pain that was caused by lifting, twisting and loading machines at work. Appellant also has a
right rotator cuff tendinitis secondary to impingement from lifting and twisting and loading mail
at work.”
In a June 20, 2011 statement, appellant noted that she promptly reported her claim and
repeated that her injury was work related. She also provided a timeline pertaining to her injury.
By decision dated July 15, 2011, OWCP denied modification of its prior decision.3
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3)medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.7

3

OWCP explained that it was treating the matter as an occupational disease claim due to the fact that the work
events occurred over a period of time longer than a single day or work shift. See 20 C.F.R. § 10.5(q).
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Id.

4

ANALYSIS
Appellant alleged that she developed injuries to her lower back and upper right arm and
shoulder due to her automation duties. The evidence supports that she performed such duties as
part of her job.
OWCP denied appellant’s claim for compensation finding that the medical evidence was
not sufficient to establish that her low back or upper right arm and shoulder conditions were
causally related to her employment. The Board notes that the medical evidence submitted by
appellant generally supports that her claimed conditions were caused or aggravated by the
repetitive bending and lifting at work. Dr. Jackson provided several reports in which he
attributed appellant’s lower back and upper right arm and shoulder condition to being placed on
the automation machines at work. On May 10, 2011 he noted that appellant had complaints of
back and shoulder pain related to work activities. Dr. Jackson obtained a history that he had
been performing lifting at work with low back and right shoulder pain and generally opined that
her conditions were related to such work activities and that she was unable to work. On June 13,
2011 he explained that he saw appellant on February 1, 2011 for complaints of lower back and
right shoulder pain. Dr. Jackson noted that she had returned to work on January 1, 2011 after
being off work for the prior eight months. Appellant worked on machines that required lifting
and loading mail weighing up to 70 pounds. While working on the machines, she developed an
acute onset of low back and right shoulder pain. Dr. Jackson generally supported that appellant’s
condition worsened by sweeping the mail out of the machine. He also diagnosed right rotator
cuff tendinitis secondary to impingement and overuse from the work activity described above.
Diagnostic testing revealed an L5-S1 bulging disc with degenerative discs at multiple levels.
Dr. Jackson opined that appellant’s low back pain was related to the bulging disc that was
inflamed with discomfort secondary to the activities at work upon lifting and twisting while
loading the machines. He also indicated that her right rotator cuff tendinitis secondary to
impingement was caused by lifting and twisting and loading mail at work.
Although the reports are not sufficiently rationalized to meet appellant’s burden of proof
they provide an accurate history of the implicated work activities with medical opinion
supporting aggravation. The evidence is sufficient to require further medical development of the
case.8 The Board will remand the case to OWCP for referral of appellant, to an appropriate
Board-certified medical specialist to determine whether her work activities caused or aggravated
her claimed conditions. Following any other medical development as deemed necessary, OWCP
shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: August 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

